[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS AND FOR SANCTIONS
The court having heard the parties is of the opinion that the plaintiff was remiss in notifying the defendant that Kovich and Panarello could not supply the data requested and in equating financial data of Traffic Net to "trade secrets", etc. and at Hemenway's deposition denying the defendant the information to which she was entitled especially after misleading the defendant into believing that they were forthcoming. The court is of the opinion that the financial statements prepared for taxes, banking, etc., do not reveal trade secrets or privileged information.
The defendant's Motion To Dismiss And For Sanctions dated November 4, 1994 is granted. The plaintiff is ordered to comply with items 8 and 9 of "Documents To Be Produced" under Schedule "A" of Exhibit "A" attached to said Motion. The documents therein referred to are to include all financial statements, including but not limited to balance sheets and profit and loss statements of sales of Traffic Net services. Summaries of such documents if used in conjunction with them may be included with them but summaries prepared for this case are not permitted. Actual contracts with customers are specifically excluded but formulae used in preparation of the statements are to be included if included on the originals. This production is limited to Traffic Net financial statements and documents only and does not include any other corporation or businesses in which David Hemenway may have an interest. CT Page 12744
The depositions of Kovich, Panarello and Hemenway are to be considered open as originally agreed by the parties. The plaintiff is to pay for the transcript of Hemenway's deposition and for the defendant's attorney fee for same at $175.00 per hour but for a period of no more than six hours including the time already spent.
The plaintiff shall have two weeks from the above date to furnish the financial statements and documents. If not furnished within that time the Motion to Dismiss will be granted forthwith on application to this court.
Failure to pay for the transcript and attorney's time within two weeks of the final transcript of any continued deposition or within two weeks of a notice by defendant that no further deposition will take place will also be grounds for dismissal forthwith upon application to this court. The defendant shall schedule a continued deposition of Hemenway within two weeks of receipt of the financial statements and the deposition shall take place not less than two weeks thereafter. A delay by either party will be deemed contempt of court and incur sanctions.
Hale, State Trial Referee, J.